Citation Nr: 0601748	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-26 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the loss of the 
sense of smell secondary to a service-connected disability.

2.  Entitlement to service connection for the loss of the 
sense of taste secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of November 2002 rendered by 
the Detroit, Michigan, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  The veteran presented 
testimony before the Board in September 2005; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the veteran applied for entitlement to service 
connection for sinusitis shortly after he was released from 
active duty.  At that time, service connection was denied 
because symptoms and manifestations indicative of an actual 
disability were not detected.  Since that time, the veteran 
has suffered from symptoms and manifestations associated with 
sinusitis.  He has also received medical treatment for said 
condition.  As such, it may be that the disability he now 
suffers therefrom is related to the condition he complained 
thereof while in and shortly after service.  He may be 
entitled to compensation benefits.  Thus, in accordance with 
38 U.S.C.A. 7722 (West 2002), the veteran is provided notice 
that he, if he so desires, may apply for benefits.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran is service-connected for the residuals of 
nasal trauma.

3.  The veteran has been diagnosed as suffering from the loss 
of the sense of taste and the sense of smell.

4.  Although the veteran has claimed otherwise, medical 
evidence has not been proffered that etiologically links the 
veteran's loss of the sense of taste and smell to his 
service-connected nasal trauma residuals.  


CONCLUSIONS OF LAW

1.  The loss of the sense of smell was not incurred in or 
aggravated by active service or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5107(West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005). 

2.  The loss of the sense of taste was not incurred in or 
aggravated by active service or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5107(West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
[The Board notes that an additional notification letter was 
sent to the appellant by the AOJ in June 2003.]  The letter 
informed the appellant of what was required to substantiate 
the claim and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision and the 
statement of the case (SOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that he has a 
current, ratable disability (loss of the sense of taste and 
smell) that is etiologically linked to his service-connected 
nasal injury residuals.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The record reflects 
that the veteran informed the VA that he had received 
treatment at his local VA Medical Center and he has submitted 
private medical records showing treatment for conditions of 
the nose.  As a result of this notification (and submission 
by the veteran), the VA has obtained all of the known 
treatment records from both private and VA facilities.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that as a result of 
the veteran's initial claim, the veteran underwent a VA ENT 
Examination in October 2002.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
procure an examination of the veteran.  It seems clear to the 
Board that the VA has attempted to acquire a complete and 
detailed picture of the veteran's claimed sensory loss 
disabilities.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself of this opportunity and 
provided testimony before the Veterans Law Judge.  A copy of 
that transcript was prepared and has been included in the 
claims folder for review.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his claim and the VA has obtained all known 
documents that would substantiate the veteran's assertions.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The record indicates that while the veteran was in service, 
he suffered from an injury to the nose.  This occurred while 
he was in Korea and subsequent to the injury, he was 
evacuated.  The injury occurred in 1953 and he was discharged 
from the US Army in 1954.  Following his release from active 
duty, the veteran submitted a claim for VA compensation 
benefits.  He underwent an examination and the results were 
forwarded to the RO, which in April 1955, issued a rating 
decision with respect to the nasal injury and any residuals.  
The RO assigned a noncompensable evaluation for "fracture of 
the nose".

Forty-seven years later, in July 2002, the veteran submitted 
a letter, through his accredited representative, to the RO 
asking that service connection be assigned for the loss of 
the sense of taste and smell secondary to his nose 
disability.  Following his submission, the veteran underwent 
a VA ENT Examination in October 2002.  Upon completion of the 
exam, the doctor deduced that the "subjective loss of sense 
of smell and taste" was "most likely due [to] chronic 
sinusitis."  The examination was forwarded to the RO that, 
in turn, denied the veteran's claim.  The veteran was 
notified of the decision and he appealed to the Board for 
review.

Following that determination, the veteran proffered a private 
medical report from a Dr. F. Brettschneider, dated August 
2003.  The doctor examined the veteran's sinuses, nose, ears, 
and throat.  The examiner did not find that the veteran was 
suffering from a loss of taste or smell secondary to the 
service injury.  A VA Outpatient Treatment record, dated 
August 2005, was also included in the claims folder.  The 
opinions in this record suggested that the veteran's loss of 
the sense of taste and smell was not related to the veteran's 
nose fracture residuals.  

The veteran proffered testimony before the Board.  That 
testimony was provided in September 2005.  During that 
hearing, the veteran reiterated his previous assertions - 
that his claimed disorders were somehow related to his 
service-connected nasal disability.  

A review of the veteran's service medical records fails to 
show any type of treatment for the loss of smell or taste.  
The discharge medical document is negative for any findings, 
notations, or other evidence indicative of any type of 
sensory disability due to the nasal injury.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from two 
sensory conditions and that they were caused by his service-
connected fractured nose.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
medical evidence, either from a private physician or a 
government physician, which would etiologically link the 
claimed disabilities with his service-connected disorders.  
Instead, the medical evidence seems to suggest that the 
conditions are more than likely related to sinusitis - a 
condition for which service connection has not been granted.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may not be able to smell or taste certain food.  However, 
he is not competent to say that he has an actual disability 
that is related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




ORDER

1.  Entitlement to service connection for the loss of the 
sense of smell secondary to a service-connected disability is 
denied.

2.  Entitlement to service connection for the loss of the 
sense of taste secondary to a service-connected disability is 
denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


